Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20       PageID.714    Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAYQUAN MARTELL JACKSON,

                         Petitioner,                Case No. 2:19-cv-12326

v.                                                  Paul D. Borman
                                                    United States District Judge
ROBERT VASHAW,

                     Respondent.
___________________________________/

    OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
 HABEAS CORPUS, (2) DENYING CERTIFICATE OF APPEALABILITY,
  AND (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Petitioner Dayquan Martell Jackson filed this habeas case under 28 U.S.C. §

2254. (ECF No. 1.) Jackson is serving a 12-to-22 year prison sentence as a result of

his Wayne County Circuit Court bench trial conviction of assault with intent to

commit murder, MICH. COMP. LAWS § 750.83, carrying a concealed weapon,

MICH. COMP. LAWS § 750.227, and possession of a firearm during the

commission of a felony, MICH. COMP. LAWS § 750.227b. (ECF No. 8-1.)

      The petition raises two claims: (1) Jackson was denied the effective assistance

of counsel when his attorney failed to present a firearms expert at trial; and (2)

insufficient evidence was presented at trial to prove Jackson’s identity as the

perpetrator. (ECF No. 1.) Because both claims are without merit, the Court denies
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20        PageID.715     Page 2 of 12




the petition. The Court also denies a certificate of appealability and denies leave to

appeal in forma pauperis.

                                    I. Background

       The Michigan Court of Appeals summarized the evidence presented at

Jackson’s bench trial as follows:

              Around midnight on January 16 or 17, 2016, Dayvonta Winston
      was shot in the face and in the hand after a grey vehicle pulled up on
      the right side of his vehicle while he was stopped at a traffic light.
      Winston testified that just before the shooting, he had looked at the
      vehicle to his right. He identified Jackson as sitting in the front
      passenger seat. According to Winston, Jackson raised the gun, so he
      turned away and was shot. Winston fled his vehicle and headed to a
      nearby gas station. When the police arrived, he identified Jackson as
      the individual who shot him. The police collected a number of .40
      caliber shell casings from the street, but were unable to recover the gun
      that fired the shots.

             In addition to testimony about the shooting itself, the prosecution
      presented testimony about the events leading up to the shooting.
      Winston testified that he had known Jackson for at least five years, and
      he stated that his sister had been dating Jackson for about a year before
      the shooting. Winston explained that in the hours before the shooting,
      Jackson had called him and told him to pick up his sister, who lived
      with Jackson and Jackson’s grandmother. When he arrived at the house,
      his sister and Jackson were having a verbal altercation. The record
      reflects that they may have also had a physical altercation either as
      Winston was arriving or before he arrived. Winston took his sister and
      left. Later that night, Jackson called him and Winston told him that he
      was at a house on Lamphere, Street in Detroit, Michigan. About 30
      minutes later, Winston stated he saw Jackson pull up in a four-door grey
      car. He stated that Jackson spoke to him aggressively with what he
      characterized as “fighting words” and then left. The shooting occurred
      shortly thereafter.


                                          2
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20          PageID.716     Page 3 of 12




              Jackson presented testimony from Jalen Harper, who testified
       that he knew Winston and Jackson. He first testified that he was at the
       house on Lamphere Street with Winston, and stated that Jackson never
       drove by them while he was there. He also testified that, later that night,
       he was in the vehicle in front of Winston’s when he saw a four-door
       vehicle pull alongside Winston’s vehicle. He testified that the light then
       changed color, so he drove through it. He then heard gunshots and saw
       the four-door car drive past. He stated that he was 100% positive that
       Jackson was not in the driver’s seat or the front passenger’s seat.
       Jackson also presented testimony from his grandmother, who testified
       that she was awake until around 2:00 a.m., and that Jackson had never
       left the house that night. Jackson’s mother also testified that Jackson
       was still at his grandmother’s house when she left it around midnight.
       Jackson’s mother’s husband testified similarly. In addition, during
       closing argument, Jackson’s lawyer argued that based on where the
       shell casings were located, it would have been impossible for the shots
       to have been fired from the passenger side of the grey vehicle.

People v. Jackson, No. 336745, 2018 WL 1348007, at *1 (Mich. Ct. App. Mar. 15,

2018).

       Following his conviction, Jackson was appointed appellate counsel who filed

a brief on appeal that raised what now forms his first habeas claim. (ECF No. 8-9,

PageID.453-479.) In support of the claim, appellate counsel obtained an affidavit

from former Michigan State Police firearms examiner David E. Balash. (ECF No.

8-9, PageID.488-489.) Balash stated that if the shooter fired a semi-automatic

weapon from the front passenger seat through the driver’s side window, the shell

casings probably would have landed in the car and would not have been found on

the street. (Id..)



                                           3
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20            PageID.717   Page 4 of 12




      Jackson later filed his own supplemental pro se brief that raised what now

forms his second habeas claim. (ECF No. 8-9, PageID.559-581.) He attempted to

support the claim with an affidavit by Titeanna Winston, in which she recanted her

trial testimony that she saw Petitioner leave in a car before the shooting. (ECF No.

8-9, PageID.583). Winston also stated in the affidavit that her brother told her that

he did not see who was in the car that fired the shots. (Id.)

      The Michigan Court of Appeals affirmed Jackson’s conviction in an

unpublished opinion that denied both claim on the merits. Jackson, 2018 WL

1348007, at *4. The Michigan Supreme Court subsequently denied leave to appeal

by form order. People v. Jackson, 919 N.W.2d 404 (Mich. 2018) (Table).

                               II. Standard of Review

      28 U.S.C. § 2254(d) curtails federal habeas review of state convictions for

claims adjudicated on the merits by state courts. A habeas petitioner must generally

demonstrate that the state court adjudication was “contrary to” or “involved an

unreasonable application of” clearly established Supreme Court law. 28 U.S.C. §

2254(d)(1). A decision is “contrary to” clearly established Supreme Court law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on

a question of law or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405-06 (2000). An “unreasonable application” of clearly established Supreme

                                           4
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20         PageID.718    Page 5 of 12




Court law occurs when “a state court decision unreasonably applies the law of [the

Supreme Court] to the facts of a prisoner’s case.” Id. at 409.

      Under this standard, a federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at

410-11. “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                    III. Analysis

A. Ineffective Assistance of Counsel

      Jackson’s first claim asserts that his trial attorney was ineffective for failing

to have a firearms expert testify at trial that if the gunman fired his weapon from the

passenger seat through the driver’s window, then the shell casings would have

landed inside the car and not in the street. (ECF No. 1, PageID.5-6, 32-40.) The

claim was supported in the state courts by the affidavit of a former Michigan State

Police firearms expert. (Id.) Petitioner reasons that such testimony would have been

critical to the defense because it would have undermined the victim’s testimony

regarding how the crime occurred. (Id.)



                                          5
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20        PageID.719     Page 6 of 12




      The Michigan Court of Appeals presumed the allegations in the expert’s

affidavit as true, and it found that counsel performed deficiently by failing to use

such testimony in Jackson’s defense. The state court found, however, that Jackson

failed to demonstrate that his defense was prejudiced by his counsel’s deficient

performance:

             [E]ven if Jackson’s lawyer erred by not calling an expert witness,
      Jackson cannot establish that there is a reasonable probability that the
      outcome would have been different had an expert been called. The trial
      court chose not to credit Harper’s testimony that Jackson was not in the
      grey vehicle because the court found Winston’s eyewitness
      identification testimony was credible. Winston testified that he had
      known Jackson for about five years and saw him two times before the
      shooting: first at Jackson’s grandmother’s house and then in a grey-four
      door vehicle a short time before the shooting. He also testified that just
      before he was shot, he saw Jackson raise a gun while seated in the
      passenger seat of a grey vehicle that had pulled up beside him. After
      the shooting, Winston told police that he knew the person that shot him
      and that it was Jackson. Winston also identified defendant as the
      shooter in court.

             Further, Jackson’s lawyer elicited testimony from a responding
      police officer that the only casings he found were in the street near the
      scene of the crime. Jackson’s lawyer relied on this evidence to argue in
      his closing argument that the bullet casings would have fallen in the
      shooter’s car, not on the street, had the passenger been the person
      shooting at Winston. Thus, although not supported by an expert
      witness, the bullet-casings defense was before the trial court and was
      supported by reasonable inferences drawn from the evidence presented.
      Despite that evidence and Jackson’s lawyer’s argument, the trial court
      convicted Jackson of shooting Winston on the basis of Winston’s
      identification. Given that the trial court credited Winston’s
      identification of Jackson as the shooter, we conclude that the result of
      the proceedings would not have been different had Jackson introduced
      testimony from a firearms expert to bolster the bullet-casings defense.

                                          6
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20          PageID.720     Page 7 of 12




Jackson, 2018 WL 1348007, at *3.

      This decision did not involve an unreasonable application of the clearly

established Supreme Court standard. A defendant is required to satisfy a two-prong

test to establish the denial of the effective assistance of counsel. First, the defendant

must show that counsel’s performance was so deficient that the attorney was not

functioning as the “counsel” guaranteed by the Sixth Amendment. Strickland v.

Washington, 466 U.S. 668, 687 (1984). The state court found that Jackson satisfied

the first prong.

      The second prong requires a defendant to show that the deficient performance

prejudiced his defense. Id. at 689. To satisfy this standard, the defendant must

demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at

694. Strickland places the burden on the defendant to demonstrate prejudice. Wong

v. Belmontes, 558 U.S. 15, 27 (2009).

      The standard for obtaining habeas corpus relief is “‘difficult to meet.’” White

v. Woodall, 572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569 U.S. 351,

358 (2013)). In the context of an ineffective assistance of counsel claim under

Strickland, the standard is “all the more difficult” because “[t]he standards created

by Strickland and § 2254(d) are both highly deferential and when the two apply in



                                           7
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20         PageID.721     Page 8 of 12




tandem, review is doubly so.” Harrington, 562 U.S. at 105 (internal citations and

quotation marks omitted).

      The Michigan Court of Appeals did not unreasonably apply the Strickland

prejudice standard in denying Petitioner’s claim. This was not a case of stranger

identification. The victim knew Jackson for about five years. He saw him earlier in

the day, under circumstances suggesting a motive for the shooting. He later

identified Jackson as the person who extended his arm at him while holding a

handgun from the other vehicle immediately before the shooting. The victim turned

his head and threw his hand up to guard his face as the shots were fired, so he did

not see exactly where Jackson’s arm was positioned when the shots were fired. It is

entirely consistent with the evidence presented at trial that Jackson may have reached

over the driver and extended his hand outside the driver’s window before firing. The

victim did see that the driver leaned back when Jackson pointed the gun at him. (ECF

No. 8-5, PageID.164-166.)

       Moreover, as noted by the Michigan Court of Appeals, defense counsel

referred to the fact that the casings were found on the street during closing argument

as a reason to doubt the victim’s description of the shooting. The trial court, sitting

as trial of fact, was nevertheless convinced that the victim’s identification of Jackson

as the shooter was credible. (ECF No. 8-7, PageID.393-395.) These two points

allowed the state court to reasonably reject Jackson’s claim on Strickland’s prejudice

                                           8
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20         PageID.722    Page 9 of 12




prong. Jackson has therefore failed to demonstrate entitlement to habeas relief based

on this claim.

B. Insufficiency of the Evidence

      Jackson’s second claim for relief asserts that insufficient evidence was

presented at trial to establish his identity as the perpetrator. (ECF No. 1, PageID.7-

8, 41-47.) He attempted to support the claim in the state court with an affidavit from

the victim’s sister, claiming that she never saw Jackson get into a car at the relevant

time, and that her brother told her that he did not know who fired the shots. (ECF

No. 8-9, PageID.583.)

      After reciting the familiar constitutional standard, the Michigan Court of

Appeals rejected the claim on the merits:

      Jackson challenges only the identification element. He asserts that there
      was no direct evidence regarding who shot Winston because Winston
      never testified that he actually saw Jackson shoot at him. Jackson
      further asserts that the prosecution failed to present any physical
      evidence including fingerprints, DNA, a gun, or matching ballistics
      connecting him to the incident. However, direct evidence is not
      necessary. “Circumstantial evidence and reasonable inferences arising
      from that evidence can constitute satisfactory proof of the elements of
      a crime.” People v. Nowack, 462 Mich. 392, 400 78 (2000) (quotation
      marks and citation omitted). Here, Winston testified that a vehicle
      pulled up beside him, he saw Jackson in the front passenger seat,
      Jackson raised a gun, and then, after Winston looked away, he was shot
      in the face and the hand. Viewed in the light most favorable to the
      prosecution, this evidence allows for a reasonable inference that
      Jackson shot Winston. See Hawkins, 245 Mich. App. at 457. For the
      same reasons, there is no merit to Jackson’s claim that the trial court
      erred by denying his motion for a directed verdict because there was
      insufficient evidence identifying him as the shooter. See People v.
                                            9
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20         PageID.723    Page 10 of 12




       Schrauben, 314 Mich. App. 181, 198 (2016) (stating that a challenge to
       a court’s decision on a motion for directed verdict is reviewed in the
       light most favorable to the prosecution to determine whether the
       essential elements of the crime were proven beyond a reasonable
       doubt).

 Jackson, 2018 WL 1348007, at *4.

       The question on review of the sufficiency of the evidence to support a criminal

 conviction is, “whether the record evidence could reasonably support a finding of

 guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318 (1979).

 Accordingly, Jackson’s reliance on new evidence, such as Ms. Winston’s affidavit,

 does not speak to the constitutional sufficiency of the evidence.

       Under the Jackson standard, the relevant question is whether, after viewing

 the evidence in the light most favorable to the prosecution, any rational trier of fact

 could have found the essential elements of the crime beyond a reasonable doubt. Id.

 at 318-19 (internal citation and footnote omitted)(emphasis in the original). For a

 federal habeas court reviewing a state court conviction, “the only question under

 Jackson is whether that finding was so insupportable as to fall below the threshold

 of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656 (2012).

       Limiting review to the evidence presented at trial, the Michigan Court of

 Appeals did not unreasonably apply the Jackson standard. The victim positively

 identified Jackson at trial as the man who pointed the handgun at him immediately

 before the shots were fired. The trial court made a finding of fact that the victim’s

                                           10
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20        PageID.724    Page 11 of 12




 identification testimony credible. (ECF No. 8-7, PageID.393-395.) A habeas court

 must defer to the fact finder for its assessment of the credibility of witnesses.

 Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003). And “the testimony of

 a single, uncorroborated prosecuting witness or other eyewitness is generally

 sufficient to support a conviction.” Brown v. Davis, 752 F. 2d 1142, 1144 (6th Cir.

 1985)(internal citations omitted).

       As the state courts reasonably applied clearly established Supreme Court law

 with respect to both of Jackson’s claims, the habeas petition will be denied.

                              IV. Certificate of Appealability

       In order to appeal the Court’s decision, Jackson must obtain a certificate of

 appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

 reasonable jurists could debate whether the petition should have been resolved in a

 different manner, or that the issues presented were adequate to deserve

 encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

 A federal district court may grant or deny a certificate of appealability when the

 court issues a ruling on the habeas petition. Castro v. United States, 310 F.3d 900,

 901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s conclusion

 that Jackson has failed to demonstrate entitlement to habeas relief because both of

 his claims are devoid of merit.



                                          11
Case 2:19-cv-12326-PDB-DRG ECF No. 13 filed 07/17/20         PageID.725   Page 12 of 12




       Finally, Jackson is denied permission to appeal in forma pauperis because any

 appeal would be frivolous. 28 U.S.C. § 1915(a)(3).

                                  V. Conclusion

       Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

 writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES

 permission to appeal in forma pauperis.

       SO ORDERED.


 Dated: July 17, 2020                           s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                           12
